Owen, J.
{concurring). I think it should be understood that the bonds here involved constitute general obligations of the drainage district. The opening provision of the bonds is as follows:
“Know all by these presents, That the Dancy Drainage District, of the counties of Marathon, Portage, and Wood, in the state of Wisconsin, acknowledges itself to owe, and, for value received, hereby promises to pay to bearer the sum of five hundred dollars lawful money of the United States,” etc.
It is then declared that “This bond is based upon and constitutes a lien upon and is payable solely out of the proceeds of the special assessment for benefits heretofore legally levied upon the lands in said district, and the said special assessments are hereby irrevocably pledged therefor.” It is then certified that said special assessments have been duly made in the manner required by law. Other recitals appear in the opinion of the court.
This constitutes a general bond of the drainage district. Fowler v. Superior, 85 Wis. 411, 54 N. W. 800. That the drainage commissioners had power to issue the general bonds of the drainage district is apparent from the provisions of sec. 1379 — 31&, Sanborn & Sanborn’s Supp. to the Statutes, 1906; that section authorized the commissioners *338to borrow money for the purposes therein specified, and to secure the same by “notes or bonds bearing interest at a rate not to exceed six per cent, per annum, . . . which notes or bonds shall not be held to make the commissioners personally liable, but shall constitute a lien upon the assessments for the repayment of the principal and interest of such notes or bonds.” It is also provided in said section that the court may, on the petition of the commissioners, authorize them to refund “any lawful indebtedness of the district,” by taking up and canceling all of its outstanding “notes and bonds,” “and issuing in lieu thereof new notes or bonds of such district,” not exceeding in the aggregate the amount of “all notes and bonds of the district then outstanding.” Plainly this assumes that the notes and bonds issued by the commissioners shall, or at least may, constitute a general indebtedness against the distinct. If this assumption be correct, the question here involved would seem to solve itself.
The question presented is whether at the present time the drainage district has power to make a reassessment for the purpose of paying the principal of these bonds. It appears that sufficient money was not realized to pay these bonds from the original assessment because the assessment on some of the land assessed cannot be realized thereon. This leaves a deficiency, and the question is whether other lands of the district upon which the assessments for the payment of these bonds are not in default may be reassessed up to the limit of the benefits conferred upon those lands by the project to make up the deficiency, resulting from a default of the assessment upon lands apparently not worth the assessment made against them. It is not seriously questioned that sec. 89.44 confers upon the district power to levy an additional assessment “necesssary to pay the principal or interest on lawful indebtedness of such district.” It is contended, however, that this was not the provision at *339the time of the issuance of the bonds, 'as by the terms of sec. 1379 — 30 such an assessment was authorized only for the purpose of paying “the interest on lawful indebtedness of said drainage district.” The amendment, however, authorizing an additional assessment for the payment of principal as well as interest conferred no substantive right upon the bondholders. It only provided a method of raising the money necessary to enable the district to discharge its obligation to these bondholders. There is a hiatus in any law authorizing a municipal entity to incur an indebtedness that does not also provide a method of raising the money with which to discharge that indebtedness. If the original law did not authorize the drainage district to raise money with which to discharge its general obligations, it was simply a defective legislative scheme, and any amendment providing a method for raising the money simply constituted legislation of a remedial nature and conferred no new or substantive right upon the holders of the bonds of the district. Any remedy created since the issuance of the bonds which will enable the collection of the same is available to the bondholders upon well settled principles.